Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (“Agreement”) is made as of
the Effective Date between Cincinnati Bell Inc. (“Employer”) and Tara Khoury
(“Employee”). For purposes of this Agreement, the “Effective Date” means the
date this agreement is signed by Employee.
Employer and Employee agree as follows:
1. Employment. By this Agreement, Employer and Employee set forth the terms of
Employer’s employment of Employee on and after the Effective Date. Any prior
agreements or understandings with respect to Employee’s employment by Employer
are canceled as of the Effective Date. Notwithstanding the preceding sentence,
except as provided in Section 13 of this Agreement, all stock options,
restricted shares and other long term incentive awards granted to Employee prior
to the Effective Date, benefit plans in which Employee is eligible for
participation and any Employer policies to which Employee is subject shall
continue in effect in accordance with their respective terms and shall not be
modified, amended or cancelled by this Agreement.
2. Term of Agreement. The term of this Agreement initially shall be the one year
period commencing on the Effective Date. On the first anniversary of the
Effective Date and on each subsequent anniversary of the Effective Date, the
term of this Agreement automatically shall be extended for a period of one
additional year. Notwithstanding the foregoing, the term of this Agreement is
subject to termination as provided in Section 13.
3. Duties.
     A. Employee will serve as Chief Marketing Officer for Cincinnati Bell Inc.
or in such other equivalent capacity as may be designated by the Chief Executive
Officer of Employer. Employee will report to the Chief Executive Officer of
Employer or to such other officer as the Chief Executive Officer of Employer may
direct.
     B. Employee shall furnish such managerial, executive, financial, technical
and other skills, advice, and assistance in operating Employer and its
Affiliates as Employer may reasonably request. For purposes of this Agreement,
“Affiliate” means each corporation or organization that is deemed to be a single
employer with Employer under Section 414(b) or (c) of the Internal Revenue Code
of 1986, as amended (the “Code”) (i.e., as part of a controlled group of
corporations that includes Employer or under common control with Employer).
     C. Employee shall also perform such other duties, consistent with the
provisions of Section 3.A., as are reasonably assigned to Employee by the Chief
Executive Officer of Employer.
     D. Employee shall devote Employee’s entire time, attention and energies to
the business of Employer and its Affiliates. The words “entire time, attention
and energies” are intended to mean that Employee shall devote Employee’s full
effort during reasonable working hours to the business of Employer and its
Affiliates and shall devote at least 40 hours per week to

1



--------------------------------------------------------------------------------



 



the business of Employer and its Affiliates. Employee shall travel to such
places as are necessary in the performance of Employee’s duties.
4. Compensation.
     A. Employee shall receive a base salary (the “Base Salary”) of at least
$321,300 per year, payable not less frequently than monthly, for each year
during the term of this Agreement, subject to proration for any partial year.
Such Base Salary, and all other amounts payable under this Agreement, shall be
subject to withholding as required by law.
     B. In addition to the Base Salary, Employee shall be eligible to receive an
annual bonus (the “Bonus”) for each calendar year for which services are
performed under this Agreement. Any Bonus for a calendar year shall be payable
after the conclusion of the calendar year in accordance with Employer’s regular
bonus payment policies. Each year, Employee shall be given a Bonus target of not
less than $192,780, subject to proration for a partial year. The Bonus target
shall be established from time to time by Employer’s Compensation Committee if
Employee is a named executive officer for purposes of Employer’s annual proxy
statement or is otherwise an executive officer whose compensation is determined
by the Compensation Committee, or, if Employee is not so subject, then in
accordance with the provisions of Employer’s then existing annual incentive plan
or any similar plan made available to employees of Employer (“annual incentive
plan”) in which Employee participates. Any Bonus award to Employee shall further
be subject to the terms and conditions of any such applicable annual incentive
plan.
     C. On at least an annual basis, Employee shall receive a formal performance
review and be considered for Base Salary and/or Bonus target increases.
5. Expenses. All reasonable and necessary expenses incurred by Employee in the
course of the performance of Employee’s duties to Employer shall be reimbursable
in accordance with Employer’s then current travel and expense policies.
6. Benefits.
     A. While Employee remains in the employ of Employer, Employee shall be
eligible to participate in all of the various employee benefit plans and
programs, which are made available to similarly situated officers of Employer,
in accordance with the eligibility provisions and other terms and conditions of
such plans and programs.
     B. Notwithstanding anything contained herein to the contrary, the Base
Salary and any Bonuses otherwise payable to Employee shall be reduced by any
benefits paid to Employee by Employer under any disability plans made available
to Employee by Employer (“Disability Plans”).
     C. In each year of this Agreement, Employee will be eligible to be
considered for a grant of awards under Employer’s 2007 Long Term Incentive Plan
and/or any similar plan made available to employees of Employer.
7. Confidentiality. Employer and its Affiliates are engaged in the
telecommunications industry within the U.S. Employee acknowledges that in the
course of employment with the

2



--------------------------------------------------------------------------------



 



Employer, Employee will be entrusted with or obtain access to information
proprietary to Employer and its Affiliates with respect to the following (all of
which information is referred to hereinafter collectively as the “Information”);
the organization and management of Employer and its Affiliates; the names,
addresses, buying habits and other special information regarding past, present
and potential customers, employees and suppliers of Employer and its Affiliates;
customer and supplier contracts and transactions or price lists of Employer, its
Affiliates and their suppliers; products, services, programs and processes sold,
licensed or developed by Employer or its Affiliates; technical data, plans and
specifications, and present and/or future development projects of Employer and
its Affiliates; financial and/or marketing data respecting the conduct of the
present or future phases of business of Employer and its Affiliates; computer
programs, systems and/or software; ideas, inventions, trademarks, trade secrets,
business information, know-how, processes, improvements, designs, redesigns,
discoveries and developments of Employer and its Affiliates; and other
information considered confidential by any of the Employer, its Affiliates or
customers or suppliers of Employer and its Affiliates. At all times during the
term of this Agreement and thereafter, Employee agrees to retain the Information
in absolute confidence and not to disclose the Information to any person or
organization except as required in the performance of Employee’s duties for
Employer, without the express written consent of Employer; provided that
Employee’s obligation of confidentiality shall not extend to any Information
which becomes generally available to the public other than as a result of
disclosure by Employee.
8. New Developments. All ideas, inventions, discoveries, concepts, trade
secrets, trademarks, service marks or other developments or improvements,
whether patentable or not, conceived by Employee, alone or with others, at any
time during the term of Employee’s employment, whether or not during working
hours or on Employer’s premises, which are within the scope of or related to the
business operations of Employer or its Affiliates (“New Developments”), shall be
and remain the exclusive property of Employer. Employee agrees that any New
Developments which, within one year after the cessation of employment with
Employer, are made, disclosed, reduced to a tangible or written form or
description or are reduced to practice by Employee and which are based upon,
utilize or incorporate Information shall, as between Employee and Employer, be
presumed to have been made during Employee’s employment by Employer. Employee
further agrees that Employee will not, during the term of Employee’s employment
with Employer, improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that Employee will
not bring onto Employer premises any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.
     At all times during the term of this Agreement and thereafter, Employee
shall do all things reasonably necessary to ensure ownership of such New
Developments by Employer, including the execution of documents assigning and
transferring to Employer all of Employee’s rights, title and interest in and to
such New Developments and the execution of all documents required to enable
Employer to file and obtain patents, trademarks, service marks and copyrights in
the United States and foreign countries on any of such New Developments.
9. Surrender of Material Upon Termination. Employee hereby agrees that upon
cessation of Employee’s employment, for whatever reason and whether voluntary or
involuntary, Employee will immediately surrender to Employer all of the property
and other things of value in his

3



--------------------------------------------------------------------------------



 



possession or in the possession of any person or entity under Employee’s control
that are the property of Employer or any of its Affiliates, including without
any limitation all personal notes, drawings, manuals, documents, photographs or
the like, including copies and derivatives thereof, and e-mails and other
electronic and digital information of all types regardless of where or the type
of device on which such materials may be stored by Employee, relating directly
or indirectly to any Information, materials or New Developments, or relating
directly or indirectly to the business of Employer or any of its Affiliates.
10. Remedies.
     A. Employer and Employee hereby acknowledge and agree that the services
rendered by Employee to Employer, the information disclosed to Employee during
and by virtue of Employee’s employment and Employee’s commitments and
obligations to Employer and its Affiliates herein are of a special, unique and
extraordinary character, and that the breach of any provision of this Agreement
by Employee will cause Employer irreparable injury and damage, and consequently
the Employer shall be entitled to, in addition to all other remedies available
to it, injunctive and equitable relief to prevent a breach of Sections 7, 8, 9,
11 and 12 of this Agreement and to secure the enforcement of this Agreement.
     B. Except as provided in Section 10.A., the parties hereto agree to submit
to final and binding arbitration any dispute, claim or controversy, whether for
breach of this Agreement or for violation of any of Employee’s statutorily
created or protected rights, arising between the parties that either party would
have been otherwise entitled to file or pursue in court or before any
administrative agency (herein “claim”), and each party waives all right to sue
the other party.
          (i) This agreement to arbitrate and any resulting arbitration award
are enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1
et seq. (“FAA”). If the FAA is held not to apply for any reason, then Ohio
Revised Code Chapter 271l regarding the enforceability of arbitration agreements
and awards will govern this Agreement and the arbitration award.
          (ii) (a) All of a party’s claims must be presented at a single
arbitration hearing. Any claim not raised at the arbitration hearing is waived
and released. The arbitration hearing will take place in Cincinnati, Ohio.
               (b) The arbitration process will be governed by the Employment
Dispute Resolution Rules of the American Arbitration Association (“AAA”) except
to the extent they are modified by this Agreement. In the event that any
provisions of this Section 10 are determined by AAA to be unenforceable or
impermissibly contrary to AAA rules, then this Section 10 shall be modified as
necessary to comply with AAA requirements.
               (c) Employee has had an opportunity to review the AAA rules and
the requirements that Employee must pay a filing fee for which Employer has
agreed to split on an equal basis.
               (d) The arbitrator will be selected from a panel of arbitrators
chosen by the AAA. After the filing of a Request for Arbitration, the AAA will
send simultaneously to Employer and Employee an identical list of names of five
persons chosen from the panel. Each

4



--------------------------------------------------------------------------------



 



party will have 10 days from the transmittal date in which to strike up to two
names, number the remaining names in order of preference and return the list to
the AAA.
               (e) Any pre-hearing disputes will be presented to the arbitrator
for expeditious, final and binding resolution.
               (f) The award of the arbitrator will be in writing and will set
forth each issue considered and the arbitrator’s finding of fact and conclusions
of law as to each such issue.
               (g) The remedy and relief that may be granted by the arbitrator
to Employee are limited to lost wages, benefits, cease and desist and
affirmative relief, compensatory, liquidated and punitive damages and reasonable
attorney’s fees, and will not include reinstatement or promotion. If the
arbitrator would have awarded reinstatement or promotion, but for the
prohibition in this Agreement, the arbitrator may award front pay. The
arbitrator may assess to either party, or split, the arbitrator’s fee and
expenses and the cost of the transcript, if any, in accordance with the
arbitrator’s determination of the merits of each party’s position, but each
party will bear any cost for its witnesses and proof.
               (h) Employer and Employee recognize that a primary benefit each
derives from arbitration is avoiding the delay and costs normally associated
with litigation. Therefore, neither party will be entitled to conduct any
discovery prior to the arbitration hearing except that: (i) Employer will
furnish Employee with copies of all non-privileged documents in Employee’s
personnel file; (ii) if the claim is for discharge, Employee will furnish
Employer with records of earnings and benefits relating to Employee’s subsequent
employment (including self-employment) and all documents relating to Employee’s
efforts to obtain subsequent employment; (iii) the parties will exchange copies
of all documents they intend to introduce as evidence at the arbitration hearing
at least 10 days prior to such hearing; (iv) Employee will be allowed (at
Employee’s expense) to take the depositions, for a period not to exceed four
hours each, of two representatives of Employer, and Employer will be allowed (at
its expense) to depose Employee for a period not to exceed four hours; and
(v) Employer or Employee may ask the arbitrator to grant additional discovery to
the extent permitted by AAA rules upon a showing that such discovery is
necessary.
               (i) Nothing herein will prevent either party from taking the
deposition of any witness where the sale purpose for taking the deposition is to
use the deposition in lieu of the witness testifying at the hearing and the
witness is, in good faith, unavailable to testify in person at the hearing due
to poor health, residency and employment more than 50 miles from the hearing
site, conflicting travel plans or other comparable reason.
               (j) Arbitration must be requested in writing no later than
6 months from the date of the party’s knowledge of the matter disputed by the
claim. A party’s failure to initiate arbitration within the time limits herein
will be considered a waiver and release by that party with respect to any claim
subject to arbitration under this Agreement.
               (k) Employer and Employee consent that judgment upon the
arbitration award may be entered in any federal or state court that has
jurisdiction.

5



--------------------------------------------------------------------------------



 



               (1) Except as provided in Section 10.A., neither party will
commence or pursue any litigation on any claim that is or was subject to
arbitration under this Agreement.
               (m) All aspects of any arbitration procedure under this
Agreement, including the hearing and the record of the proceedings, are
confidential and will not be open to the public, except to the extent the
parties agree otherwise in writing, or as may be appropriate in any subsequent
proceedings between the parties, or as may otherwise be appropriate in response
to a governmental agency or legal process or as may be required to be disclosed
by Employer pursuant to applicable law, rule or regulation to which Employer is
subject, including requirements of the Securities and Exchange Commission and
any stock exchanges on which Employer’s securities are listed.
11. Covenant Not to Compete, No Interference; No Solicitation. For purposes of
this Section 11 only, the: term “Employer” shall mean, collectively, Employer
and each of its Affiliates. At all times during the term of this Agreement and
during the one year period following cessation of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable), Employee will not engage in any business
offering services related to the current business of Employer, whether as a
principal, partner, joint venture, agent, employee, salesman, consultant,
director or officer, where such position would involve Employee in any business
activity in competition with Employer. This restriction will be limited to the
geographical area where Employer is then engaged in such competing business
activity or to such other geographical area as a court shall find reasonably
necessary to protect the goodwill and business of Employer.
     During the one year period following cessation of Employee’s employment
with Employer for any reason (or if this period is unenforceable by law, then
for such period as shall be enforceable), Employee will not interfere with or
adversely affect, either directly or indirectly, Employer’s relationships with
any person, firm, association, corporation or other entity which is known by
Employee to be, or is included on any listing to which Employee had access
during the course of employment, as a customer, client, supplier, consultant or
employee of Employer and that Employee will not divert or change, or attempt to
divert or change, any such relationship to the detriment of Employer or to the
benefit of any other person, firm, association, corporation or other entity.
     During the one year period following cessation of Employee’s employment
with Employer for any reason (or if this period is unenforceable by law, then
for such period as shall be enforceable), Employee shall not, without the prior
written consent of Employer, accept employment, as an employee, consultant or
otherwise, with any company or entity which is a supplier of Employer at any
time during the final year of Employee’s employment with Employer.
     Employee will not, during or at any time within one year after the
cessation of Employee’s employment with Employer, induce or seek to induce any
other employee of Employer to terminate his or her employment relationship with
Employer.
     Employee acknowledges and agrees that the covenants, restrictions,
agreements and obligations set forth herein are founded upon valuable
consideration and, with respect to the covenants, restrictions, agreements and
obligations set forth in this Section 11, are reasonable in duration and
geographic scope. The time period and geographical area set forth in this
Section

6



--------------------------------------------------------------------------------



 



10 are each divisible and separable, and, in the event that the covenants not to
compete and/or not to divert business or employees contained therein are
judicially held invalid or unenforceable as to such time period and/or
geographical area, they will be valid and enforceable in such geographical
area(s) and for such time period(s) which the court determines to be reasonable
and enforceable. Employee agrees that in the event that any court of competent
jurisdiction determines that the above covenants are invalid or unenforceable to
join with Employer in requesting such court to construe the applicable provision
by limiting or reducing it so as to be enforceable to the extent compatible with
the then applicable law. Furthermore, it is agreed that any period of
restriction or covenant hereinabove stated shall not include any period of
violation or period of time required for litigation or arbitration to enforce
such restrictions or covenants.
12. Goodwill. During the term of this Agreement and thereafter, Employee will
not disparage Employer or any of its Affiliates in any way which could adversely
affect the goodwill, reputation and business relationships of Employer or any of
its Affiliates with the public generally, or with any of their customers,
suppliers or employees, and Employer will not disparage Employee. Employee
understands and agrees that Employer shall be entitled to make any such public
disclosures as are required by applicable law, rule or regulation regarding
Employee, including termination of Employee’s employment with Employer, and that
any public disclosures so made by Employer and other statements materially
consistent with such public disclosures shall not be restricted in any manner by
this Section 12.
13. Termination.
     A. (i) Employer or Employee may terminate this Agreement upon Employee’s
failure or inability to perform the services required hereunder, because of any
physical or mental infirmity for which Employee receives disability benefits
under any Disability Plans, over a period of one hundred twenty consecutive
working days during any twelve consecutive month period (a “Terminating
Disability”).
          (ii) If Employer or Employee elects to terminate this Agreement in the
event of a Terminating Disability, such termination shall be effective
immediately upon the giving of written notice by the terminating party to the
other.
          (iii) Upon termination of this Agreement on account of Terminating
Disability, Employer shall pay Employee Employee’s accrued compensation
hereunder, whether Base Salary, Bonus or otherwise (subject to offset for any
amounts received pursuant to the Disability Plans), to the date of termination.
In the event of a Terminating Disability, Employer also shall provide Employee
with disability benefits and all other benefits according to the provisions of
the applicable Disability Plans and any other Employer plans in which Employee
is then participating. Furthermore, Employee shall continue to accrue service as
an employee in accordance with the provisions of the applicable Disability Plans
and pension plan(s), and for purposes of vesting under any outstanding incentive
awards granted to Employee, as may be set forth in the applicable incentive plan
or related award letter.
          (iv) If the parties elect not to terminate this Agreement upon an
event of a Terminating Disability and Employee returns to active employment with
Employer prior to such a termination, or if such disability exists for less than
one hundred twenty consecutive working days, the provisions of this Agreement
shall remain in full force and effect.

7



--------------------------------------------------------------------------------



 



     B. This Agreement terminates immediately and automatically on the death of
Employee, provided, however, that Employee’s estate shall be paid Employee’s
accrued compensation hereunder, whether Base Salary, Bonus or otherwise, to the
date of death.
     C. Employer may terminate this Agreement immediately, upon written notice
to Employee, for Cause. For purposes of this Agreement, Employer shall have
“Cause” to terminate this Agreement only if Employer’s Board of Directors
determines that there has been fraud, misappropriation, embezzlement or
misconduct constituting serious criminal activity on the part of Employee. Upon
termination for Cause, Employee shall be entitled to receive only Employee’s
accrued compensation hereunder, whether Base Salary, Bonus or otherwise, to the
date of termination.
     D. Employer may terminate this Agreement immediately, upon written notice
to Employee for any reason other than those set forth in Sections 13.A., B. and
C., provided, however, that Employer shall have no right to terminate this
Agreement under this Section 13.D. within one year after a Change in Control. In
addition, Employee may terminate this Agreement immediately, upon written notice
to Employer, as a result of a Constructive Termination, provided, however, that
Employee shall have no right to terminate this Agreement under this
Section 13.D. within one year after a Change in Control. In the event of a
termination of this Agreement by Employer, or by Employee as a result of a
Constructive Termination, under this Section 13.D.:
          (i) within five days after (and not before) the date which is six
months after Employee’s termination of employment with Employer, Employer shall
pay Employee in a lump sum cash payment an amount equal to one point six (1.6)
times the Employee’s annual Base Salary rate in effect at the time of the
termination of this Agreement;
          (ii) for purposes of any outstanding stock option issued by Employer
to Employee, outstanding restricted stock issued by Employer to Employee or
other outstanding incentive award granted by Employer to Employee, Employee’s
employment with Employer shall not be deemed to have terminated until the end of
the Current Term;
          (iii) if applicable, an amount equal to the sum of (a) any forfeitable
benefits of Employee under any nonqualified (i.e., not qualified under Code
Section 401(a)) pension, profit sharing, savings or deferred compensation plan
of Employer or any Affiliate which would have vested prior to the end of the
Current Term if this Agreement had not terminated, plus (b) any additional
vested benefits which would have accrued for Employee under any nonqualified
defined benefit pension plan if this Agreement had not terminated prior to the
end of the Current Term and if Employee’s annual Base Salary and annual Bonus
target had neither increased nor decreased after such termination, shall be
payable by Employer at the same time and in the same manner as such benefits
would have been paid under such plan or plans had such benefits become vested
and accrued under such plan or plans at the time of the termination of this
Agreement;
          (iv) if applicable, an amount equal to the sum of (a) any forfeitable
benefits of Employee under any qualified (i.e., qualified under Code
Section 401(a)) pension, profit sharing, 401(k) or deferred compensation plan of
Employer or any Affiliate which would have vested prior to the end of the
Current Term if this Agreement had not terminated, plus (b) any additional
vested benefits which would have accrued for Employee under any qualified
defined benefit

8



--------------------------------------------------------------------------------



 



pension plan if this Agreement had not terminated prior to the end of the
Current Term and if Employee’s annual Base Salary and annual Bonus target had
neither increased nor decreased after such termination, shall be paid by
Employer from its general assets (and not under such plan or plans) in one lump
sum within five days after (and not before) the date which is six months after
Employee’s termination of employment with Employer; and
          (v) for the remainder of the Current Term, Employer shall continue to
provide Employee with medical, dental, vision and group term life coverage
comparable to the medical, dental, vision and group term life coverage in effect
for Employee immediately prior to the termination of this Agreement (with the
cost of such benefits shared between Employee and Employer on a basis comparable
to the cost-sharing of such benefits immediately prior to the termination of
this Agreement), and, to the extent that Employee would have been eligible for
any post-retirement medical, dental, vision or group term life benefits from
Employer if Employee had continued in employment through the end of the Current
Term, Employer shall provide such post-retirement benefits to Employee after the
end of the Current Term.
     E. This Agreement shall terminate automatically in the event and at the
time that both there is a Change in Control and either (1) Employee elects to
terminate his employment with Employer within one year after the Change in
Control as a result of a Constructive Termination or (2) Employee’s employment
with Employer is actually terminated by Employer within one year after the
Change in Control for any reason other than those set forth in Sections 13.A.,
B. and C. In the event of a termination of this Agreement under this
Section 13.E.:
          (i) within five days after (and not before) the date which is six
months after Employee’s termination of employment with Employer, Employer shall
pay Employee in a lump sum cash payment an amount equal to the product obtained
by multiplying (a) the sum of the annual Base Salary rate in effect at the time
of the termination of this Agreement and the annual Bonus target in effect at
the time of such termination by (b) two;
          (ii) all outstanding stock options and other incentive awards issued
by Employer to Employee that are not vested and exercisable at the time of the
termination of this Agreement shall become immediately vested and exercisable
(and Employee shall be afforded the opportunity to exercise them until the
earlier of (a) the latest date, determined in accordance with the terms of such
stock options or awards, that would apply if such stock options or awards had
become vested and exercisable immediately before the termination of this
Agreement or (b) the end of the Current Term) and the restrictions applicable to
all outstanding restricted stock issued by Employer to Employee shall lapse upon
the termination of this Agreement;
          (iii) an amount equal to the sum of (a) any forfeitable benefits of
Employee under any nonqualified (i.e., not qualified under Code Section 401(a))
pension, profit sharing, savings or deferred compensation plan of Employer or
any Affiliate which would have vested prior to the end of the Current Term if
this Agreement had not terminated, plus (b) any additional vested benefits which
would have accrued for Employee under any nonqualified defined benefit pension
plan if this Agreement had not terminated prior to the end of the Current Term
and if Employee’s annual Base Salary and annual Bonus target had neither
increased nor decreased after such termination, shall be payable by Employer at
the same time and in the same manner as such benefits would have been paid under
such plan or plans had such benefits become vested and accrued under such plan
or plans at the time of the termination of this Agreement;

9



--------------------------------------------------------------------------------



 



          (iv) an amount equal to the sum of (a) any forfeitable benefits of
Employee under any qualified (i.e., qualified under Code Section 401(a))
pension, profit sharing, 401(k) or deferred compensation plan of Employer or any
Affiliate which would have vested prior to the end of the Current Term if this
Agreement had not terminated, plus (b) any additional vested benefits which
would have accrued for Employee under any qualified defined benefit pension plan
if this Agreement had not terminated prior to the end of the Current Term and if
Employee’s annual Base Salary and annual Bonus target had neither increased nor
decreased after such termination, shall be paid by Employer from its general
assets (and not under such plan or plans) in one lump sum within five days after
(and not before) the date which is six months after Employee’s termination of
employment with Employer;
          (v) for the remainder of the Current Term, Employer shall continue to
provide Employee with medical, dental, vision and group term life coverage
comparable to the medical, dental, vision and group term life coverage in effect
for Employee immediately prior to the termination of this Agreement (with the
cost of such benefits shared between Employee and Employer on a basis comparable
to the cost-sharing of such benefits immediately prior to the termination of
this Agreement), and, to the extent that Employee would have been eligible for
any post-retirement medical, dental, vision or group term life benefits from
Employer if Employee had continued in employment through the end of the Current
Term, Employer shall provide such post-retirement benefits to Employee after the
end of the Current Term.
     F. Employee may resign upon 60 days’ prior written notice to Employer. In
the event of a resignation under this Section 13.F., this Agreement shall
terminate and Employee shall be entitled to receive Employee’s Base Salary
through the date of termination, any Bonus earned but not paid at the time of
termination and any other vested compensation or benefits called for under any
compensation plan or program of Employer.
     G. Upon termination of this Agreement as a result of an event of
termination described in this Section 13 and except for Employer’s payment of
the required payments under this Section 13 (including any Base Salary accrued
through the date of termination, any Bonus earned for the year preceding the
year in which the termination occurs and any nonforfeitable amounts payable
under any employee plan), all further compensation under this Agreement shall
terminate. Employee further agrees that as a condition precedent to Employee’s
receipt of payments under this Section 13 (other than any Base Salary accrued
through the date of termination, any Bonus earned for the year preceding the
year in which the termination occurs and all payments pursuant to Section
13.E.), upon the request of Employer and by a reasonable deadline set by
Employer (to ensure that payments can be made by the dates specified in this
Section 13 following the expiration of the time for revocation of such release
as permitted by law), Employee will execute and not revoke a release of claims
against Employer, which release shall contain customary and appropriate terms
and conditions as determined in good faith by Employer.
     H. The termination of this Agreement shall not amend, alter or modify the
rights and obligations of the parties under Sections 7, 8, 9, 10, 11 and 12
hereof, the terms of which shall survive the termination of this Agreement.
     I. To the extent provided below, the following provisions apply under this
Section 13 and the other provisions of the Agreement.

10



--------------------------------------------------------------------------------



 



          (i) Notwithstanding any other provision of this Agreement, for
purposes of Sections 13.D and 13.E., “Current Term” means the one year period
beginning at the time of the termination of this Agreement.
          (ii) For purposes of Sections 13.D. and 13.E., “Change in Control”
means a Change in Control as defined under the Cincinnati Bell Inc. Executive
Deferred Compensation Plan (as such plan is amended and restated effective as of
January 1, 2005 and as it may thereafter be amended).
          (iii) For purposes of Section 13.D. and 13.E., “Constructive
Termination” shall be deemed to have occurred if, without Employee’s consent,
there is a material reduction by Employer in Employee’s authority, reporting
relationship or responsibilities, there is a reduction by Employer in Employee’s
Base Salary or Bonus target or Employee is required by Employer to relocate from
the Greater Cincinnati, Ohio Area by 50 or more miles.
          (iv) When an amount (referred to in this Section 13.I.(iv) as the
“principal sum”) that is payable under Section 13.D.(i), 13.D.(iv), 13.E.(i), or
13.E.(iv) within five days after the date which is six months after Employee’s
termination of employment with Employer is paid, such payment shall also include
an amount that is equal to the amount of interest that would have been earned by
such principal sum for the period from the date of Employee’s termination of
employment with Employer to the date which is six months after Employee’s
termination of employment had such principal sum earned interest for such period
at an annual rate of interest of 3.5%.
          (v) To the extent that any of the benefits applicable to medical,
dental and vision coverage provided to Employee under Section 13.D.(v) or
13.E.(v) (referred to in this Section 13.I. as “healthcare plan benefits”) are
subject to federal income taxation, the following conditions shall apply:
               (a) the amount of healthcare plan benefits provided or paid
during any tax year of Employee under Section 13.D.(v) or 13.E.(vi) shall not
affect the amount of healthcare plan benefits that are provided or eligible for
payment in any other tax years of Employee (disregarding any limit on the amount
of medical expenses, as defined in Code Section 213(d), that may be paid or
reimbursed over some or all of the period in which such coverage is in effect
because of a lifetime, annual or similar limit on any covered person’s expenses
that can be paid or reimbursed under Employer’s health care plans under which
the terms of such coverage is determined);
               (b) the payment or reimbursement of an expense for healthcare
plan benefits that is eligible for payment or reimbursement shall not be made
prior to the date immediately following the date which is six months after
Employee’s termination of employment with Employer and shall in any event be
made no later than the last day of the tax year of Employee next following the
tax year of Employee in which the expense is incurred; and
               (c) Employee’s right to healthcare plan benefits shall not be
subject to liquidation or exchange for any other benefit.
          (vi) For purposes of this Agreement (including but not limited to
Sections 13.D.(iii), (iv) and (v) and 13.E.(iii), (iv), and (v), any reference
to the termination of this

11



--------------------------------------------------------------------------------



 



Agreement or to the termination of Employee’s employment with Employer shall
mean and require that, as of the date of such termination, Employee’s services
for Employer and its Affiliates shall have completely ceased or that Employee
shall have otherwise separated from service with Employer and its Affiliates
within the meaning of Treasury Regulation Section 1.409-1(h).
14. Assignment. As this is an agreement for personal services involving a
relation of confidence and a trust between Employer and Employee, all rights and
duties of Employee arising under this Agreement, and the Agreement itself, are
non-assignable by Employee.
15. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if delivered personally or by certified
mail to Employee at Employee’s place of residence as then recorded on the books
of Employer or to Employer at its principal office.
16. Waiver. No waiver or modification of this Agreement or the terms contained
herein shall be valid unless in writing and duly executed by the party to be
charged therewith. The waiver by any party hereto of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by such party.
17. Governing Law. This agreement shall be governed by the laws of the State of
Ohio and, to the extent applicable, federal law.
18. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by Employer. There are no other
contracts, agreements or understandings, whether oral or written, existing
between them except as contained or referred to in this Agreement.
19. Severability. In case anyone or more of the provisions of this Agreement is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or other enforceability shall not affect any other provisions hereof,
and this Agreement shall be construed as if such invalid, illegal or
unenforceable provisions have never been contained herein.
20. Successors and Assigns. Subject to the requirements of Paragraph 14 above,
this Agreement shall be binding upon Employee, Employer and Employer’s
successors and assigns.
21. Confidentiality of Agreement Terms. The terms of this Agreement shall be
held in strict confidence by Employee and shall not be disclosed by Employee to
anyone other than Employee’s spouse, Employee’s legal counsel and Employee’s
other advisors, unless required by law. Further, except as provided in the
preceding sentence, Employee shall not reveal the existence of this Agreement or
discuss its terms with any person (including but not limited to any employee of
Employer or its Affiliates) without the express authorization of the President
of Employer, provided that Employee shall advise any prospective new employer of
the existence of Employee’s non-competition, confidentiality and similar
obligations under this Agreement. To the extent that the terms of this Agreement
have been disclosed by Employer, in a public filing or otherwise, the
confidentiality requirements of this Section 21 shall no longer apply to such
terms.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

                  CINCINNATI BELL INC.       EMPLOYEE    
 
               
By:
  /s/ John F. Cassidy
 
John F. Cassidy       /s/ Tara L. Khoury
 
Tara L. Khoury    
 
               
Title:
  Chief Executive Officer            
 
               
Date:
  July 30, 2010       Date: July 30, 2010    

13